Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
No claim amendments have been filed.  Claims 27-41 filed 2/1/2019 are pending.

Election/Restriction
Applicant’s election of the species of 16S RNA, 96 primer pairs and a 6 nucleotide tag in the reply filed on 2/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Upon initial search and review it does not appear to be an undue burden to examine each of the species recited in the claims.  Accordingly, the restriction requirement is withdrawn.
Claims 27-41 are currently under examination.

Priority
This application filed 2/1/2019 is a continuation of 15/240525, now US Patent 11091813, which is a continuation of 14/066967, now US Patent 9453262, which is a continuation of 12/515262, now US Patent 8603749, which is a 371 national stage filing of PCT/US07/84840 filed 11/15/2007, which claims benefit to US Provisional application 60/858948 filed 11/15/2006.


Specification and Drawings
It was noted that a sequence listing has been provided, however upon review of the specification (Table 1, starting on page 26) and the drawings (figure 7A-D), there are no specific SEQ ID NOs associated with these sequences.  
37 CFR 1.821(d) states: “[w]here the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application.
Appropriate correction is required.  Amending the specification to provide a correspondence between the sequencing listing and the sequences in the figures would address the basis of the objection.
	The absence of proper sequence listing did not preclude the examination on the merits however, for a complete response to this office action, applicant must submit the required material for sequence compliance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See section titled Literature Cited starting on page 32 of the specification.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

It is noted that in review of the priority information and each of applications and their respective prosecution, each of the applications are indicated to be continuations of each other (see priority summary above, ADS and bib sheet).

Claims 27-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8603749 (application 12/515262).
The instant claims drawn to a kit comprising primer pairs to amplify16S RNA, 18S RNA and ITS are required to be used in the method of ‘749, and specifically claimed in dependent claims 
 Claim 71 of application-- The method of claim 70, wherein the variable genetic region is a variable 16S rRNA sequence, a variable 18S rRNA sequence, or a variable rRNA ITS sequence).

Claims 27-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9453262 (application 14/066967).
In the instant application and that of ‘262, both set forth sets of designed primers comprising the same elements for the primer pairs.  The kit requires the primers, and the instructions provide instructions, for a possible means to use in a method but do not alter the scope of the primer pairs.
Claim 27 of application --A kit comprising at least five pairs of tagged forward and reverse primer pairs, and a software program: wherein the primer pairs are disposed separately, and each forward and reverse primer comprises, in 5' to 3' order: a priming sequence, a tag sequence of from 4 to 36 nucleotides in length, and a probe sequence targeting a variable genetic region for amplification, wherein: 
(A) the priming sequence is the same between said primer pairs, with the proviso that forward and reverse primers may have the same or different sequences; 
(B) the tag sequence in each forward and reverse primer pair is the same, and different from the tag sequence of the other primer pairs; and 
(C) the probe sequences between the primer pairs are the same, and target for amplification a variable genetic region selected from: a 16S rRNA sequence, an 18S rRNA sequence, and an ITS sequence and 
wherein the software program deconvolves, from a mixture of nucleotide sequences, the profile of nucleotide sequences for a plurality of samples by identifying said tags in the sequences.

Claims 27-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11091813 (application 15/240525).
The instant claims drawn to a kit comprising primer pairs to amplify16S RNA, 18S RNA and ITS are required to be used in the method of ‘813, and specifically claimed.
 Claim 27 of application-- A method for determining microbial community profiles across at least five biological samples, comprising: 
amplifying and tagging a 16S rRNA or 18S rRNA variable region by PCR for each of said samples with an amplification primer pair comprising: a sequencing adaptor, a tag sequence to identify the sample and which is different between the forward and reverse primers of each primer pair, and a probe sequence that is the same for each primer pair; 
combining the amplified polynucleotides and 
sequencing the polynucleotide pool using a sequencing-by-synthesis sequencer; and assigning the nucleotide sequences to the originating samples by the nucleotide sequence of the tags and aligning the nucleotide sequences or subsequences thereof to microbial rRNA reference sequences, thereby determining microbial community profiles across the samples.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 27 recites the limitation of a ‘proviso that forward and reverse primers may have the same or different immobilization and/or amplification sequences’, however this seems inconsistent with the preceding portion of the claim that requires that ‘the sequence for immobilization and/or amplification is the same between said primer pairs’.  Dependent claims do not resolve the issue or provide limitations that clarify the issue.
More clearly setting forth the structural requirements of each of the elements and their relationship may address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


For purposes of clarity of the record, it is noted that upon review of the structural requirements of the claims, while broadly set forth in descriptive nature, it is clear that each primer has three parts that together do not appear to be anticipated by a naturally occurring sequence, and thus are not directed to a judicial exception of sequences in nature because they are hybrid sequences.  More specifically, while the amplification and primer sequences broadly set forth can be primers to naturally occurring sequences, the tag sequence inserted between them that is the same for both the forward and reverse primers does not appear to be naturally occurring or exist in nature based on the art of record and examiner sequence searches.  Thus, it appears that the claims are directed to sequences that do not exist in nature and not subject to a 101 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 24-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Martin et al, Hongoh et al., Leamon et al and Landers et al. 
Polymerase chain reaction (PCR)-based analysis of 16S rRNA genes is a powerful and essential tool for studies of bacterial diversity, community structure, evolution and taxonomy. It has enabled us to detect and identify as-yet unculturable bacteria, and in recent years has led to an enormous increase in our knowledge of bacterial ecology and taxonomy.  Similarly for fungi, the use of ITS, for example the use of PCR primers for work with fungal Internal Transcribe Sequences (ITS) "ITS1" and "ITS4" which amplify the highly variable ITS1 and ITS2 sequences surrounding the 5.8S-coding sequence.  Generally, primers allowing simultaneous analysis of all families of organisms were known to be a useful tool in studying the ecology of these many types of organisms and microrganisms.  Martin and Hongoh are provided as evidence for the teaching of primer sets directed to 16S RNA and IS sequences.  Each provide and test a variety of primer pairs and targets to establish primers that work well in analytical methods.  With respect to primer design and multiplex, at the time of filing Landers et al. teach methods and primers for use in genotyping and DNA analysis.  More specifically, Landers et al. provide primers for PCR for preparing RCGs, where the primer has an adapter-linker and sequence specific primer sequence.  Landers et al. provide primers with three parts illustrated by tag-(N)x-TARGET where (N) can represent a sequence for a primer pair where every primer in a primer set has the same (N), but will differ from primer sets (see section bridging column 19-20 for example).  Leamon teaches a multiplex method for determining sequences of polynucleotides of two or more samples, comprising: identifying in sequences of a mixture of polynucleotides of two or more samples (human genomic DNA from 4 individuals; para. 0081; see also, paras. 0030, 0032 & 0040 (mixed DNA sample from 1,000 individuals); Examples 1-3): one or more polynucleotides of a first sample by the presence therein of a first tag sequence, t1, and one or more polynucleotides of a second sample by the presence therein of a second tag sequence, t2, wherein t1 is comprised in a first primer sequence comprising in 5' to 3' order: a first sequence for immobilization and/or amplification, t1, and a first probe sequence specific to a first target sequence (5’ “constant base” sequences which include “key” and used for immobilization/amplification and “locus specific 3’ region” specific to target nucleotide; para. 0080; bipartite PCR primers with "V1 or V3 specific primers" specific to target nucleotide and “454 amplification primers” + “key”= “five prime tag” and used for amplification; para. 0091); t2 is comprised in a second primer sequence comprising in 5' to 3' order: a second sequence for immobilization and/or amplification, t2, and a second probe sequence specific to a second target sequence (id.); t1 is different from t2 (t1 = SAD1F-DC1 primer with 5’ “constant base” sequences which include “key”; t2 = SAD1R-DD14 primer with 5’ “constant base” sequences which include “key”; para. 0080; t1 = SAD-V1 fusion primer (forward) with “454 amplification primer” region with “key”; t2 = SAD-V3 fusion primer (reverse) with “454 amplification primer” region with “key”; para. 0091); polynucleotides of said first sample are amplified using said first primer to produce amplified polynucleotides of said first sample comprising t1 polynucleotides of second sample are amplified using said second primer sequence to produce amplified polynucleotides of said second sample comprising t2 (paras. 0080-0086), and amplified polynucleotides of said first sample incorporating t1 are mixed with amplified polynucleotides of said second sample incorporating t2 to form said mixture (combined or “mixed” V1 and V3 products; para. 0093; EBCA “performed as described above”; paras. 0082; see paras. 0032, 0034, 0040 & 0046 (multiplexing with combined samples)), and sequences of polynucleotides of said mixture are determined without any of Southern blot transfer, size-separating primer extension products and electrophoresis (pyrosequencing on 454 Genome Sequencer; para. 0093; para. 0082; see also, paras. 0074-0078).   LEAMON teaches determining sequences of polynucleotides in said mixture comprising a tag sequence and a sequence of a variable genetic element; from the sequence of the variable genetic region comprised in each such the polynucleotide sequence identifying particular variants of said variable genetic element; from the number of times a. particular variant is identified in said polynucleotide sequences of a sample determining the number of times the particular variant occurs therein (allele frequency and sequence determination; paras. 0083-0086; paras. 0087-0089 & 0093-0108). LEAMON teaches a method according to any preceding claim, wherein the tag sequences are 4-36 nucleotides long or any combination thereof (19 bp “5’ portion” and “tags” comprised of 4 bp “keys” + 15 bp amplification primers; paras. 0080 & 0091). 
While Leamon provides for a tag that is the same between the target sequence and adapter, Landers et al. teach that the tag/(N) can vary and be used in various PCR methods.  LEAMON teaches a method according to any preceding claim, wherein polynucleotides in said samples are is disposed isolated from one another, amplified while thus disposed, and the amplification products of each polynucleotide thus formed are disposed separately from the amplification products of other polynucleotides (separate versus combined/”pooled”/”mixed PCR primers” amplification reactions; paras. 0040-0041, 0054, 0092 & 0105-0106). LEAMON teaches a method according to any preceding claim, wherein polynucleotides in said samples are immobilized individually on beads, the thus immobilized polynucleotides are amplified by bead emulsion PCR, the emulsion is resolved, and the beads are then disposed separately from one another for sequencing (para. 0011).  LEAMON teaches a method according to any preceding claim, wherein sequences of variants of a variable genetic region are determined and said variants are specific to particular organisms (SNP regions specific to humans; paras. 0080-0086; variable 16S regions specific to certain bacteria; para. 0088).  LEAMON teaches a method according to any preceding claim wherein said variable genetic region is determined comprising one or more of a variable 16S rRNA sequence, a variable 18S rRNA sequence, a variable rRNA ITS sequence, a mitochondrial sequence, a microsatellite sequence, a metabolic enzyme sequence, a variable sequence of a genetic disease sequence or a sequence comprising an SNP (SNP regions specific to humans; paras. 0080-0086; variable 16S regions specific to certain bacteria; para. 0088). 
Given the importance for the use of informative sequences such as 16S and ITS is a variety of analysis including multiplex analysis of biological and ecological samples, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the design considerations of Leamon and Lander for the specific target sequences demonstrated by Martin et al, Hongoh et al.  One having ordinary skill in the art would have been motivated to provide primers that could be used to analyze samples and provide the basis of amplifying sequences for further analysis such as sequencing.  Given the detailed guidance of Martin et al, Hongoh et al for the use of specific targets and primer sets and guidance for the design of primers for multiplex there would have been a reasonable expectation of success to design primers and provide PCR conditions to provide kits of primer sets that could be used in the analysis of biological samples.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1631